                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF CALIFORNIA



       FRANCES LORRAINE INMAN
            HERNANDEZ,                                    ORDER ON APPLICATION
                                                          TO PROCEED WITHOUT
                   Plaintiff,                             PREPAYMENT OF FEES

                                                          (Doc. 2)
                      v.


            ANDREW SAUL,                                  CASE NUMBER: 1:19-cv-01298-GSA
       Commissioner of Social Security,


                  Defendant.



        Having considered the application to proceed without prepayment of fees under 28 USC § 1915;

        IT IS ORDERED that the application is:

X     GRANTED


         X   IT IS FURTHER ORDERED that the clerk issue summons and the United States Marshal serve
             a copy of the complaint, summons and this order upon the defendant(s) as directed by the plaintiff.
             All costs of service shall be advanced by the United States.

      DENIED, for the following reasons:




IT IS SO ORDERED.

    Dated:   September 18, 2019                             /s/ Gary S. Austin
                                               UNITED STATES MAGISTRATE JUDGE
